By the Court.
On the peculiar facts of this case, we think
the debt on which the demandant recovered judgment and for which he obtained execution which he levied on the demanded premises must be regarded as a debt contracted previous to the purchase of the demanded premises; and that the tenant cannot claim a homestead therein under St. 1855, c. 238, as against the title acquired by the demandant under his levy. The money was clearly lent by the demandant previous to the purchase of the estate, because it was intended to be used and was in fact appropriated to complete the purchase and obtain the delivery of the deed. The giving of the notes on the same day for the amount lent cannot be considered, under the circumstances of this case, as a payment of the loan or as the contracting of a new debt. There was in fact but a single transaction ; the notes were given only as evidence of the amount of the loan, and must be regarded as relating back to and constituting a part of the res gestee attending the negotiation between the parties.

Judgment for the demandant.